             Case 1:21-cv-05593-LTS Document 7 Filed 07/26/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAN MATTHEW FINNEGAN,
                           Plaintiff,
                                                                     21-CV-5593 (LTS)
                    -against-
                                                                  ORDER OF DISMISSAL
WEWORK, INC.,
                           Defendant.


LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action invoking the False Claims Act, 31 U.S.C.

§ 3729, and federal statutes that apply to government contracts, 41 U.S.C. §§ 6503, 6509. By

order dated July 15, 2021, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis. For the reasons set forth below, the Court dismisses this action

but grants Plaintiff leave to replead the complaint.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
            Case 1:21-cv-05593-LTS Document 7 Filed 07/26/21 Page 2 of 12




                                           BACKGROUND

        Plaintiff Sean Finnegan brings this action against WeWork, Inc., a company that provides

shared workspace to members. Plaintiff lists an address for himself in Washington, D.C., but

states that his claims arose in “Miami, Washington, New York, Atlanta, Miami Beach, Virginia,

Beverly Hills and other” places. (ECF 2 at 5.)

        According to Plaintiff, Defendant WeWork, Inc., “has breached contracts and

agreements,” and Plaintiff invokes 41 U.S.C. §§ 6503, 6509, federal statutes applicable to

government contracts. Defendant WeWork, Inc., has also allegedly “harassed and stalked,”

“sexually harassed,” and “unlawfully evicted” Plaintiff. (Id.) Defendant “has made up stories

and lies” and “terminated the Plaintiff’s employment,” causing him “catastrophic personal and

professional damage.” (Id.) Plaintiff has been hospitalized numerous times, allegedly because of

Defendant’s actions. Moreover, “Defendant’s security guards are also threatening, abusing,

assisting, and harassing the Plaintiff.” (Id. at 6.) 1

        Plaintiff seeks damages (id.) and an injunction prohibitingDefendant from restricting

Plaintiff’s access to any of its locations (ECF 3 at 1-2).

                                             DISCUSSION

        The False Claims Act (FCA), 31 U.S.C. § 3729, imposes civil liability upon “any person”

who “knowingly presents, or causes to be presented, to an officer or employee of the United States

Government . . . a false or fraudulent claim for payment or approval.” 31 U.S.C. § 3729(a). A suit under


        1
          Plaintiff recently filed two additional actions in this Court. The first is an action against
an insurance complaint, in which Plaintiff alleges that defendant breached its contract and is
“harassing” and “abusing” him, causing him to become homeless, Finnegan v. Lemonade, ECF
1:21-CV-05719, 2 (LTS) (S.D.N.Y.). The second is an action against the New York City Police
Department (NYPD) for failing to investigate matters that he brought to the attention of NYPD
officers, Finnegan v. New York City Police Dep’t, ECF 1:21-CV-5798, 2 (LTS) (S.D.N.Y.). In
addition, it appears from public records that Plaintiff has filed dozens of actions in courts across
the country.


                                                     2
             Case 1:21-cv-05593-LTS Document 7 Filed 07/26/21 Page 3 of 12



the FCA may be brought by either the federal government or by a private person, or “relator,” who sues

for the United States in a qui tam action. 31 U.S.C. § 3730(a), (b)(1); United States ex rel. Eisenstein v.

City of New York, 556 U.S. 928, 932 (2009). Private individuals, however, cannot bring qui tam

actions under the FCA pro se, and must instead be represented by counsel. See United States ex

rel. Mergent Servs. v. Flaherty, 540 F.3d 89, 93 (2d Cir. 2008); Klein v. City of New York, 10 –

CV-9586, 2012 WL 546786, at *5 (S.D.N.Y. Feb. 21, 2012). Because Plaintiff cannot proceed

pro se in asserting claims under the FCA, the Court dismisses Plaintiff’s FCA claims without

prejudice.

        Plaintiff also invokes 41 U.S.C. §§ 6503, 6509, but he fails to state a claim on which

relief can be granted under these statutes because he does not plead any facts showing that this

matter involves a government contract. Plaintiff’s complaint must therefore be dismissed in its

entirety.

        Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead in “where … the substance of the

claim pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988)

(citation omitted), or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d

116, 123-24 (2d Cir. 2011); see also Shapiro v. McManus, 136 S. Ct. 450, 455-56 (2015)

(holding that federal-question jurisdiction is lacking where the claims are “wholly insubstantial

and frivolous,” “essentially fictitious,” or “obviously without merit” (internal quotation marks

and citations omitted)).




                                                    3
          Case 1:21-cv-05593-LTS Document 7 Filed 07/26/21 Page 4 of 12




       Here, it is unclear if Plaintiff may intend to allege that he worked for Defendant

WeWork, Inc., and suffered some unlawful employment action, or if Plaintiff had an interaction

with a security guard at WeWork, Inc., that Plaintiff contends violated his rights under some

federal law. Because it is not wholly clear that granting leave to amend would be futile, the Court

grants Plaintiff leave to amend his complaint.

                                         CONCLUSION

       Plaintiff’s claims under the False Claims Act are dismissed without prejudice because a

private individual cannot proceed pro se in a qui tam action. Plaintiff’s claims under 41 U.S.C.

§§ 6503, 6509, are hereby dismissed for failure to state a claim on which relief can be granted.

28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court grants Plaintiff 30 days’ leave to file an amended complaint. The Clerk of

Court is directed not to enter judgment and to hold this matter open on the docket for 30 days in

order to provide Plaintiff an opportunity to file an amended complaint. Plaintiff must submit the

amended complaint to this Court’s Pro Se Intake Unit within 30 days of the date of this order,

caption the document as an “Amended Complaint,” and label the document with docket number

21-CV-5593 (LTS). An Amended Complaint form is attached to this order. No summons will

issue at this time. If Plaintiff fails to comply within the time allowed, and he cannot show good

cause to excuse such failure, the complaint will be dismissed for failure to state a claim upon

which relief may be granted.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                 4
          Case 1:21-cv-05593-LTS Document 7 Filed 07/26/21 Page 5 of 12




       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:   July 26, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                5
               Case 1:21-cv-05593-LTS Document 7 Filed 07/26/21 Page 6 of 12




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:21-cv-05593-LTS Document 7 Filed 07/26/21 Page 7 of 12




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
          Case 1:21-cv-05593-LTS Document 7 Filed 07/26/21 Page 8 of 12




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:21-cv-05593-LTS Document 7 Filed 07/26/21 Page 9 of 12




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:21-cv-05593-LTS Document 7 Filed 07/26/21 Page 10 of 12




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:21-cv-05593-LTS Document 7 Filed 07/26/21 Page 11 of 12




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:21-cv-05593-LTS Document 7 Filed 07/26/21 Page 12 of 12




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
